NOTE: This order is nonprecedentia|.
United States Court of Appea|s for the Federal Circuit
2010-3099
EUGENE SMlTH,
Petitioner,
v.
MER|T SYSTEMS PROTECTlON BOARD,
Respondent.
Petition for review of the Merit Systems Protection Board
in case no. DC3443090556-l-1.
ON MOTl0N
0 R D E R
The Ofiice of Personne| Management moves without opposition to refom1 the
official caption to designate the Merit Systems Protection Board as the respondent.
Pursuant to 5 U.S.C. § 7703(a)(2), the Board is designated as the respondent
when the Board's decision concerns the procedure or jurisdiction of the Board. The
deciding agency is designated as the respondent when the Board reaches the merits of
the underlying case.
in this case, the Board dismissed the appeal for lack of jurisdiction. Thus, the
Board is the proper respondent.
According|y,
lT lS ORDERED THAT:

The motion is granted The revised official caption is reflected above
FOR THE COURT
HAY 1 3 2313 lsi Jan Horba|v
Date fix Jan l-lorba|y 1
Clerk
cc: Eugene Smith
Antonia R. Soares, Esq.
Sara B. Rearden, Esq. u_s_ c0m;FHp-EAPPEALS FOR
- THE FEnr:RAL cmcurT
820 mr 13 2010
wausau
CLERK
2010-3099 2